Citation Nr: 0727330	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  03-28 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for right foot skin 
disorder claimed as "jungle rot."

4.  Entitlement to service connection for left foot skin 
disorder claimed as "jungle rot."

5.  Entitlement to service connection for a sinus condition.  

6.  Entitlement to service connection for bilateral eye 
disorders.

7.  Entitlement to a disability rating in excess of 20 
percent disabling for a left knee disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
February 1972 and from November 1972 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of October 2002 and January 2003 from 
the Nashville Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the issues 
on appeal.  

The appeal of the issues of entitlement to service connection 
for PTSD and for an increased rating for the left knee 
disorder is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.





FINDINGS OF FACT

1.  In June 2006, prior to the promulgation of a decision in 
the appeal of service connection for a sleep disorder, the 
veteran withdrew his appeal of this issue.

2.  In June 2006, prior to the promulgation of a decision in 
the appeal of service connection for right foot skin disorder 
claimed as "jungle rot," the veteran withdrew this issue.

3.  In June 2006, prior to the promulgation of a decision in 
the appeal of service connection for left foot skin disorder 
claimed as "jungle rot," the veteran withdrew this issue.

4.  In June 2006, prior to the promulgation of a decision in 
the appeal of service connection for a sinus condition, the 
veteran withdrew this issue.

5.  In June 2006, prior to the promulgation of a decision in 
the appeal of service connection for bilateral eye disorders, 
the veteran withdrew this issue. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of Substantive Appeal of the 
issue of entitlement to service connection for a sleep 
disorder filed by the appellant have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
20.202, 20.204 (2006).

2.  The criteria for withdrawal of Substantive Appeal of the 
issue of entitlement to service connection for a right foot 
skin disorder claimed as "jungle rot" filed by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2006).

3.  The criteria for withdrawal of Substantive Appeal of the 
issue of entitlement to service connection for a left foot 
skin disorder claimed as "jungle rot" filed by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2006).

4.  The criteria for withdrawal of Substantive Appeal of the 
issue of entitlement to service connection for a sinus 
condition filed by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
20.202, 20.204 (2006).

5.  The criteria for withdrawal of Substantive Appeal of the 
issue of entitlement to service connection for bilateral eye 
disorders filed by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In response to an October 2002 rating decision which in part 
denied service connection for a sleep disorder, a skin 
disorder claimed as "jungle rot" of the feet, bilateral eye 
disorders and for a sinus disorder, the veteran filed a 
notice of disagreement (NOD) specifically addressing these 
issues.  A statement of the case was issued in August 2003 
and the veteran submitted a timely VA Form 9 Substantive 
Appeal later in August 2003.     
 
In a June 2006 letter the veteran wrote the following:  "I 
wish to withdraw my appeal for sleep disorder, bilateral 
jungle rot, sinus condition and eye condition."

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration for these issues.  Accordingly, the Board does 
not have jurisdiction to review the appeals of service 
connection for a sleep disorder, a skin disorder claimed as 
"jungle rot" of the left and right foot, bilateral eye 
disorder and for a sinus disorder,


ORDER

The appeal of the claim for entitlement to service connection 
for a sleep disorder is dismissed.

The appeal of the claim for entitlement to service connection 
for a skin disorder claimed as "jungle rot" of the right 
foot is dismissed.

The appeal of the claim for entitlement to service connection 
for a skin disorder claimed as "jungle rot" of the left 
foot is dismissed.

The appeal of the claim for entitlement to service connection 
for bilateral eye disorder is dismissed.

The appeal of the claim for entitlement to service connection 
for a sinus disorder is dismissed.


REMAND

A review of the evidence reflects that further development is 
needed to properly address the veteran's claims for service 
connection for PTSD and an increased rating claim for a 
service-connected left knee disorder.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2006).  Although the veteran has been diagnosed 
with PTSD in a July 2005 VA examination which linked the 
symptoms to a number of combat stressors including being 
subjected to firefights almost immediately when he was in 
Vietnam which resulted in deaths of soldiers, as well as 
civilians and also having walked point during his last six 
months in Vietnam, to date no stressors have been verified.  

The veteran alleges in stressor statements and hearing 
testimony that he was subjected to a number of stressors 
while he served in Vietnam during his first enlistment 
between January 1970 and February 1972.  The veteran's  DD 
Form 214 from his first enlistment revealed that he was in 
Vietnam from July 13, 1970 to April 10, 1971.  His last duty 
assignment was from B Battery, 1st BN artillery.  His 
specialty was 13A10 (none).  He received the Vietnam Service 
Medal, the "RVNC" medal with 60 device.  

Regarding the stressors incurred in Vietnam, he alleges both 
in stressor statements as well as his hearing testimony, that 
when he first arrived at Vietnam in Cooch Airbase, the base 
was mortared on July 17, 1970 and he spent 3 hours in a 
bunker with no weapons.  Later he was sent to Fire Support 
Base Swartz as an artillery cannoneer with B battery, Y8 
artillery, and after some confusion where his mail was 
temporarily lost and then forwarded to him whereupon he 
received both a draft notice and "dear john letter" he 
volunteered to go out as a board observer with the infantry 
as 3rd 122nd walking regulars.  During this time he indicates 
he went down the Ho Chi Minh trail and was involved in almost 
daily firefights and had to help body bag the dead 
afterwards.  He indicates that while with this unit a Captain 
was killed in his presence.  He also indicates that he had to 
pull guard duty while at fire support Blackhorse at least 
once per month for 3 days.  He also had to pull road security 
duty between Fire Support Blackhorse and Fire Support 
Schwartz and one day he had to assist with the injured and 
dead from a civilian rubber workers truck that had run over a 
bomb.  He indicates that he received a Vietnamese Cross of 
Gallantry for assisting in this matter.  

The veteran also testified at his March 2007 hearing that he 
received treatment shortly after he was in Vietnam at Camp 
Zama in Japan for six fractured ribs, torn left knee and 
malaria.  He indicated that he spent two weeks there and was 
then transferred to Fort Benning.  

Service medical records from both his first and second 
enlistment contain records of history of a knee injury that 
was sustained in the Republic of Vietnam in April 1971 when 
the veteran jumped off a bunker.  The circumstances 
surrounding this injury were not made clear, nor was it made 
clear what unit he was assigned to during this incident.  
There are no actual records of treatment for the injury but 
the Medical Board records from November 1976 indicate that he 
was air evacuated to Fort Benning where he was treated by a 
Dr. S. and after an extensive period of convalescence was 
transferred to Fort Sill without any further treatment.  The 
service medical records from July and August 1971 from his 
first period of service reflect that he was in B Battery, 
1/30 artillery in Fort Sill, Oklahoma at the time of 
treatment.  

The RO's attempts to obtain service personnel records from 
his first period of service, have so far proven unsuccessful.  
The personnel records obtained are all from his second 
enlistment that did not include Vietnam service.  In April 
2004, the National Personnel Records Center responded to a 
request for information by stating that a search was 
conducted for personnel records from the veteran's first 
period of service and that all available documents were 
mailed.  The Board notes that at the time of such request, 
the veteran's DD Form 214 for his first period of service was 
not associated with the claims file, thus it seems that the 
information request was not based on complete information.  
His DD Form 214 for his first period of service was received 
by the VA on July 28, 2005.  The Board notes that although 
the personal information such as date of birth and Social 
Security number are the same for the veteran's DD Form 214's 
from his first enlistment between January 1970 and February 
1972 and his second enlistment in November 1972 and February 
1977, his selective service numbers were different, as was 
other information including about his Vietnam service.  
Another attempt to obtain service personnel records from his 
first enlistment should be based on information provided by 
the DD Form 214 for his first enlistment from January 1970 to 
February 1972.  

Likewise an attempt to obtain morning reports from A company 
3/22 infantry from April 1, 1971 to July 31, 1971 for 
evidence of a knee injury sustained by the veteran during 
such service resulted in an August 2006 response that there 
was no references to the veteran's health in the report of 
this unit and requested that if the veteran was hospitalized, 
the service medical records should be reviewed and the 
name/number of the hospital should be provided and a CO1 
request should be entered.  

Since it is unclear whether the veteran engaged in combat 
with the enemy, his lay testimony or statements alone are not 
enough to establish the occurrence of the alleged stressors.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, 
the record must contain service records or other credible 
evidence, which corroborates the stressor(s). 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2006); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  The corroboration 
of every detail is not required.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence. See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

It appears that the RO has not exhausted all avenues in 
seeking confirmation of all the veteran's claimed stressors.  
The representative has also argued that there has been no 
attempt to obtain records from Camp Zama Japan or from Fort 
Benning which would be pertinent.  The Board does note that 
potentially pertinent records of treatment for the knee 
injury while in Vietnam are not associated with the claims 
file, which should be obtained if possible.  Additionally on 
remand, the RO should ask the U.S. Army and Joint Services 
Records Research Center (JSRRC) to provide any available 
information, which might corroborate the veteran's alleged 
in-service stressor(s).  

Under the circumstances, further development must be 
undertaken to obtain the missing service records. 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2006).  See also Hayre v. West, 188 F.3d 1327, 
1332 (Fed. Cir. 1999) (VA has a heightened duty to assist in 
obtaining missing service records, when these records are 
missing through no fault of the veteran.)

Regarding his claim for a higher evaluation for his left knee 
disorder, the most recent VA examination addressing the 
severity of the right knee disability was held in February 
2004.  The veteran's representative has argued in the March 
2007 hearing that another VA examination is needed as the 
veteran was taking pain medication at the time of the 
examination which masked his true symptoms.    

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Codes 
5257 or 5259 is also entitled either to a separate 
compensable evaluation under Diagnostic Code 5260 or 5261, if 
the arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under Diagnostic Code 5010 if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.    

Since the most recent VA examination addressing the severity 
of the right knee disorder was conducted in February 2004, a 
VA General Counsel opinion held that separate ratings under 
diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must be considered 
if there is compensable limitation of flexion and extension, 
although the rules against pyramiding would only allow pain 
on motion to possibly elevate only one of the compensable 
evaluations of motion.  In light of this as well as the 
amount of time that has passed, a new VA examination should 
be conducted and the AOJ should reconsider this matter in 
light of this opinion.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice pursuant to Dingess, supra.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  

(a) The VA must send the veteran a 
corrective notice addressing the 
increased rating claims, that: explains 
the information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess, supra.  

(b) The VA must also send the veteran a 
corrective notice addressing the service 
connection claim, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  

(c) The notice regarding both the  
service connection and increased rating 
issues must also (1) informs him of what 
he needs to provide; (2) what information 
VA has or will provide; and (3) request 
or tell the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AOJ should schedule the veteran 
for a VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and extent of his service-
connected left knee disability.  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner(s) in 
conjunction with the examination.  Any 
indicated special studies should be 
conducted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The extent of 
arthritis of the left knee shown by X-
rays and the active and passive range of 
motion of the right knee in degrees 
should be reported.  The examiner also 
should comment on the functional 
limitations caused by the veteran's 
service-connected left knee disability.  
It is requested that the examiner address 
the following questions:

(a) Does the left knee disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the left knee; 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
knee due to pain attributable to the 
service-connected disabilities.  

3.  The AOJ should again contact the 
National Personnel Records Center and 
attempt to obtain the veteran's service 
medical records pertaining to treatment 
for his left knee injury in Vietnam that 
took place around April 1971, including 
service medical records from Camp Zama 
Japan and Fort Benning, and should again 
attempt to obtain service personnel 
records from the veteran's first period 
of service.  The AOJ should ensure that a 
copy of the DD Form 214 from his first 
period of service from January 1970 to 
February 1972 should be included in this 
request.  If the information is not 
available this should be documented.

4.  Thereafter following receipt of 
additional service records or negative 
response, the AOJ should then prepare a 
letter asking the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
to provide any available information, 
which might corroborate the veteran's 
alleged in- service stressor(s).  Along 
with the additional evidence which may be 
obtained from the National Personnel 
Records Center, the letter should include 
the fact his DD Form 214 from this first 
enlistment revealed that he was in 
Vietnam from July 13, 1970 to April 10, 
1971.  His last duty assignment was from 
B Battery, 1st BN artillery.  His 
specialty was 13A10 (none).  He received 
the Vietnam Service Medal, the "RVNC" 
medal with 60 device.  The veteran claims 
that when he first arrived at Vietnam in 
Cooch Airbase, the base was mortared on 
July 17, 1970 and he spent 3 hours in a 
bunker with no weapons.  Later he was 
sent to Fire Support Base Swartz as an 
artillery cannoneer with B battery, and 
subsequently volunteered to go out as a 
board observer with the infantry as 3rd 
122nd walking regulars.  During this time 
he indicates he went down the Ho Chi Minh 
trail and was involved in almost daily 
firefights and had to help body bag the 
dead afterwards.  He indicates that while 
with this unit a Captain L., was killed 
in his presence.  He also indicates that 
he had to pull guard duty while at fire 
support Blackhorse at least once per 
month for 3 days.  He also had to pull 
road security duty between Fire Support 
Blackhorse and Fire Support Schwartz and 
one day he had to assist with the injured 
and dead from a civilian rubber workers 
truck that had run over a bomb.  He 
indicates that he received a Vietnamese 
Cross of Gallantry for assisting in this 
matter. The VA must provide the JSRRC 
with copies of any of the veteran's 
available service personnel records, 
showing service dates, duties, and units 
of assignment, and stressor statements.

5.  After items 1 through 4 are 
completed, the VA should prepare a report 
detailing the nature of any in-service 
stressor(s) that was established by the 
record.  If none was verified, the report 
should so note.  This report should then 
to be added to the claims file.

6.  After completion of 1 through 5 
above, VA should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination in order to determine the 
nature and etiology of any psychiatric 
disorder(s) found.  The examiner should 
take a complete history from the veteran 
and review the entire claims file and 
must indicate in the examination report 
that such was performed.  All special 
studies or tests including psychological 
testing and evaluations, deemed necessary 
by the examiner are to be accomplished.  
The psychiatric examination report should 
include a detailed account of all 
pathology found to be present and a 
Global Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should 
review a copy of 38 C.F.R. § 4.125(a) and 
provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible stressor(s) that caused the 
disorder and the evidence upon which that 
opinion was based to establish the 
existence of the stressor.  The examiner 
should comment explicitly upon whether 
the veteran's alleged stressor(s) was one 
of the stressors verified by JSRRC.  If 
so, the examiner should also comment 
explicitly upon whether there is a link 
between such a stressor and the current 
symptoms, if any.

The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the etiological opinions.  Note 
that the presence of one diagnosed 
psychiatric disorder does not preclude 
the veteran from also being diagnosed 
with PTSD.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AOJ should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration of 
VAOPGCPREC 9-2004 and 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5003, 
5010, 5257, 5260, 5261, 5262 (2006) in 
adjudicating the knee claim.  

Regarding the PTSD claim if service 
medical or personnel records remain 
unavailable, the AOJ has a heightened 
duty to assist and obligation to explain 
its findings and conclusions and to 
carefully consider the benefit of the 
doubt rule in cases such as this.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


